Citation Nr: 1520262	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for skin cancer, to include as a result of exposure to herbicides and/or sun exposure, and if so, whether service connection is warranted.

2.  Entitlement to service connection for skin cancer, to include as a result of exposure to herbicides and/or sun exposure.

3.  Entitlement to an effective date earlier than March 7, 2011, for the grant of service connection for bilateral hearing loss and tinnitus.

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

6.  Entitlement to service connection for a respiratory disability, to include as a result of exposure to herbicides.

7.  Entitlement to service connection for degenerative disc disease, degenerative joint disease of the lumbar spine with herniated nucleus pulposis at L4-5 with stenosis.

8.  Entitlement to service connection for neuropathy, peripheral in both feet.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Most recently subject to the Board's jurisdiction is a February 2015 rating decision.  

The claim of service connection for a lung disability was initially limited to consideration of bronchitis and hardening of right upper lung.  However, subsequently developed evidence demonstrates that the scope of this claim should be construed much more broadly to include any respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board has recharacterized the issue accordingly.

A review of the Veteran's electronic claims files reveals that medical evidence has been associated with the file subsequent to the April 2013 statement of the case.  The Veteran filed his substantive appeal in April 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

The issue of entitlement to service connection for arthritis of the bilateral knees was raised by the Veteran in a March 2015 statement, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the appeals for higher disability ratings now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issues of (1) entitlement to service connection for degenerative disc disease, degenerative joint disease of the lumbar spine with herniated nucleus pulposis at L4-5 with stenosis, (2) entitlement to service connection for neuropathy, peripheral in both feet, (3) entitlement to an initial disability rating in excess of 10 percent for tinnitus, (4) entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss, (5) service connection for skin cancer, to include as a result of exposure to herbicides and/or sun exposure and (6) entitlement to service connection for a respiratory disability, to include as a result of exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for skin cancer, to include as a result of exposure to herbicides, was denied in an August 2007 Board decision. 

2.  Evidence associated with the claims file since the August 2007 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for skin cancer, to include as a result of exposure to herbicides and/or sun exposure.

3.  The first evidence in the record indicating an intent to apply for service connection for hearing loss and tinnitus was received on March 7, 2011, more than one year after the Veteran's separation from active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for skin cancer, to include as a result of exposure to herbicides and/or sun exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for assignment of an effective date prior to March 7, 2011, for the award of service connection for hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The petition to reopen the claim of service connection for skin cancer is being reopened.  As this represents the relief sought on appeal as this part of the appeal, the Board may presume that VA's duties to notify and assist have been met. 
.
A. Duty to Notify

Regarding the appeal for an earlier effective date for the Veteran's service-connected hearing loss and service-connected tinnitus, the appeal arises from the Veteran's disagreement with the effective date assigned after service connection was granted.  Prior to the decision awarding service connection for the disabilities, the Veteran was sent a letter in April 2011, which informed him of all necessary information.  Once a decision awarding service connection, a disability rating, and an effective date has been made, no further section 5103(a) notice is warranted as to the downstream elements because the claim has already been substantiated.  See 38 U.S.C.A. § 5103(a)(1); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 6-2014.

B. Duty to Assist

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

Here, the duty has been satisfied.  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although the remand section of this decision directs additional evidentiary development, there is no reasonable basis to conclude that such evidence, if obtained on remand, would pertain to the matters decided herein.  To the contrary, the petition to reopen is granted and the appeal for an earlier effective date is resolved on the "date of claim" element, which is based on when the Veteran filed a claim with VA.  His medical records would not be relevant to this question.  For these same reasons, VA examination(s) are not needed to resolve the issue decided herein.  See 38 C.F.R. § 3.159(c).   

II. New and Material Evidence

The Veteran has filed a petition to reopen a claim of service connection for skin cancer.  After careful consideration of all procured and assembled evidence, the Board finds that the issue must be reopened.  

A.  Applicable Law

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103; cf 38 C.F.R. § 3.156(b), 3.156(c).  Board decisions are final when issued, unless reconsideration has been ordered or upon review by the Court of Appeals for Veterans Claims (CAVC or Court).  See 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B. Discussion - Finality of Prior Claims 

The Veteran's original claim of service connection for skin cancer was denied by the RO in a July 2004 rating decision.  The Veteran perfected an appeal of that decision to the Board.  By an August 2007 decision, the Board denied entitlement to service connection based on its finding that there was no evidence of a link between the current skin cancer and his exposure to the herbicide Agent Orange during his service in Vietnam.  The evidence of record considered by the Board at that time consisted of service treatment records, VA medical records, private treatment records, and the Veteran's own statements testifying to his belief that the condition resulted from Agent Orange exposure.  The Veteran did not appeal the Board's August 2007 decision to the Court or ask for reconsideration by the Board.  Therefore, the August 2007 Board decision became final.  38 U.S.C.A. § 5108.

(2) Discussion - Petition to Reopen

In March 2011, the Veteran submitted the instant request to reopen the claim.  In support of his claim, the Veteran submitted updated private medical records.  VA treatment records were also obtained.  In an August 2011 letter, the Veteran argued that his skin condition may be due to a combination of exposure to the sun and exposure to herbicides.  

This evidence is new because it was not previously considered the RO.  The Board also finds that the August 2011 statement by the Veteran regarding his exposure to the sun relates to whether there may be a nexus between his skin cancer and the conditions of his service when presumed credible.  Therefore, this evidence pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim of service connection for skin cancer.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section herein below.

III. Earlier Effective Date

In an August 2011 rating decision, the Veteran was granted service connection for hearing loss and tinnitus.  The RO assigned an effective date of March 7, 2011, the date of receipt of the claim, for this grant of service connection.  The Veteran contends that the award should go back further than March 2011.  He maintains that the effective date should be in 1969, because it was noted in service that he had suffered from noise exposure.

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award for service connection will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

(1) Date Entitlement Arose

Service connection is granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010). 

If a claim of service connection is granted and the effective date is assigned based on the "receipt of the claim" prong of section 3.400, rather than the "date entitlement arose" prong, then an entitlement to benefits existed by definition before the date the relevant claim was filed.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  The claim, whether formal or informal, must (1) demonstrate an intent to apply for benefits, and (2) identify the benefit sought.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  A claimant must identify the benefit sought by describing the nature of the claimed disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  This is accomplished by reference "to a body part or system that is disabled or by describing symptoms of the disability."  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski, 23 Vet. App. at 86-87.  Also, if a claim is submitted that does not identifying the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet. App. at 88 [emphasis in original].

B.  Discussion

In this case, appeal must be denied because there is no indication that the Veteran filed an earlier claim, and the law precludes the assignment of an earlier effective date the basis that his disabilities arose during service without the filing of an earlier claim.  The details follow.  

(1) Entitlement Arose

In this case, the RO granted assigned the instant effective date based on the date he filed his claim of service connection for hearing loss and tinnitus.

In his August 2011 NOD, the Veteran expressed his contention that the effective date should be from August 1969, since his "hearing problem started back in August of 1969, not [M]arch 2011."

In this regard, it must be understood that the grant of service connection is recognition that his hearing loss and tinnitus started with his service in the Armed Forces.  See 38 C.F.R. § 3.303(a).  In fact, by assigning the effective date as of the date of claim, the RO was making an implicit finding that these medical conditions arose much earlier, ultimately beginning with his active duty service.  See Akers, 673 F.3d at 1359.

Again however, an effective date for the award of service connection for any disability cannot be assigned until a claim of service connection for that condition is filed with VA.  See DeLisio, 25 Vet. App. at 56.  The law specifically precludes VA from assigning an effective date on this basis by directing that the effective date "shall not be earlier than the date of receipt of application therefor."  See 38 C.F.R. § 5110(a).  Thus, an earlier effective date cannot be assigned in this case on the basis that his hearing loss and tinnitus arose much earlier than March 2011.  

(2) Date of Claim

Because VA has found that entitlement to service connection for hearing loss and tinnitus arose much earlier, the remaining question becomes on what date he filed a claim for those disability.  On this question, it must be found that his original claim was filed on March 7, 2011, the current effective date.  

More specifically, a review of the claims file shows that the earliest evidence of the Veteran's intent to file a claim of service connection for hearing loss and tinnitus was when he filed a claim received by VA on March 7, 2011.  His claims file shows that he filed earlier claims for other benefits, including pension benefits and service-connected benefits for a different (and unrelated) medical condition.  However, these earlier filings do not expressly or implicitly indicate an intent or desire, whether formally or informally, to file a claim of service connection for hearing loss or tinnitus.

As his claims of service connection for hearing loss and tinnitus were received more than one year after his separation from military service, the effective date of the award cannot be earlier than March 7, 2011, even though, as the Veteran contends, entitlement arose prior to that date.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the date he filed his claim, there is no legal basis to assign an effective date earlier than March 7, 2011.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the appeal for an earlier effective date for the award of service connection for hearing loss and tinnitus must be denied.


ORDER

As new and material evidence has been received, the claim of service connection for skin cancer, to include as a result of exposure to herbicides and/or sun exposure is reopened and to this extent, the appeal is granted

Entitlement to an effective date earlier than March 7, 2011, for the grant of service connection for bilateral hearing loss and tinnitus is denied.


REMAND

The Board finds that additional development is needed for the claims remaining on appeal.  

Statement of the Case

The claims of (1) service connection for degenerative disc disease, degenerative joint disease of the lumbar spine with herniated nucleus pulposus at L4-5 with stenosis and (2) entitlement to service connection for neuropathy, peripheral in both feet must be remanded for issuance of an SOC.  A rating decision was issued in February 2015 denying these two claims (and several other claims).  He filed a statement one month later in March 2015 expressly disagreeing with the denial of service connection for these two medical conditions.  (He did not express disagreement with the denial of service connection for the remaining claims, but he has the remainder of 1 year from February 2015 to file an NOD if he wishes to do so.)  

Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issues must be remanded to the RO directing issuance of a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.


Hearing Loss & Tinnitus

In an April 2013 statement, the Veteran wrote that he was "being treated" by VA, and his records in the claims file were "not current and up to date."  Although his VA treatment records through January 2015 have been made a part of his record, the last VA examination was conducted in August 2012.  Therefore, under the circumstances of this case, there is a need to verify the current severity of these two disabilities.  Accordingly, a new VA examination is needed.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Skin & Respiratory Conditions

The Veteran contends that his skin and respiratory conditions were caused by the conditions of his active duty service, including exposure to chemicals, herbicides, and the sun.  At present, the evidence currently of record does not appear entirely adequate to fully resolve all the complex medical questions raised by these two claims.  As such, and notwithstanding the results of earlier VA examinations, a new VA examination is needed to fully resolve this matter.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case on the issues of (1) entitlement to service connection for degenerative disc disease, degenerative joint disease of the lumbar spine with herniated nucleus pulposis at L4-5 with stenosis and (2) entitlement to service connection for neuropathy, peripheral in both feet.  The Veteran and his representative must be advised of the need to file a substantive appeal in order to perfect an appeal of these two issues.  If an appeal of these issues is perfected, return the matter to the Board.

2.  Obtain the Veteran's complete service personnel records.  

If, after exhausting all possible efforts to obtain them, the Veteran's service personnel records are unavailable or no longer exist, a Formal Finding on the Unavailability of Records Memorandum should be issued consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) that a notice letter was sent to the Veteran informing him that he is ultimately responsible for providing the evidence.

3.  After completing all action directed in paragraph 2, arrange for an audiology examination to determine the severity of his bilateral hearing loss and tinnitus.  

The necessary tests must be accomplished and the examiner must include findings regarding the effects of these two conditions under the ordinary conditions of daily life including employment.  A report of the examination should be prepared and associated with the Veteran's VA claims file.


4.  After completing all development in paragraph 2 above, arrange for a VA examination(s) by appropriate medical professionals to determine the nature and etiology of his claimed skin conditions.  

All relevant information in the claims folder should be provided to the examiner to review.  

Accordingly, the examiner is asked to review the relevant information in the record and undertake any needed clinical and/or diagnostic testing.  Based on these examination results, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., is it at least equally probable) that any current or past skin condition is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  **In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" has been established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.**

(b)  Is it at least as likely as not (i.e., at least equally probable) that any skin condition otherwise had its onset directly during service, became manifest within a one-year period following discharge from service, or is ultimately causally related to any event or circumstance of the Veteran's active service, to include sun exposure in Vietnam?

In answering all questions, the examiner is asked to consider all witness (non-medical) statements, including those of the Veteran,  regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that any recollection of his symptoms during and after service may not be medically supported.  

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  For instance, with regard to sun exposure, the examiner should explain why the duration, frequency, and severity of his sun exposure in Vietnam would or would not result in the eventual development of skin cancer.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development in paragraph 2 above, arrange for a VA examination(s) by appropriate medical professionals to determine the nature and etiology of his claimed respiratory conditions.  

All relevant information in the claims folder should be provided to the examiner to review.  

Accordingly, the examiner is asked to review the relevant information in the record and undertake any needed clinical and/or diagnostic testing.  Based on these examination results, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., is it at least equally probable) that any current or past respiratory condition is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  **In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" has been established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.**

(b)  Is it at least as likely as not (i.e., at least equally probable) that any respiratory condition otherwise had its onset directly during service, became manifest within a one-year period following discharge from service, or is ultimately causally related to any event or circumstance of the Veteran's active service?

In answering all questions, the examiner is asked to consider all witness (non-medical) statements, including those of the Veteran,  regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that any recollection of his symptoms during and after service may not be medically supported.  

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.


6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


